Citation Nr: 0834129	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to June 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in August 2008.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

A bilateral hearing loss disability is attributable to 
service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110.  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces.  38 C.F.R. § 3.303.  
Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant asserts that a bilateral hearing loss 
disability is related to service.  Having reviewed the 
record, the Board finds that the evidence is in relative 
equipoise, and thus, a finding of service connection for a 
bilateral hearing loss disability is supportable.

The evidence, to include the September 2006 private report 
and the October 2007 VA examination report, shows that the 
appellant has a current bilateral hearing loss disability.  
The Board notes that a determination as to etiology in this 
case is based upon the competent and probative evidence.  In 
that regard, the Board notes that the appellant is not only 
competent to report his symptoms, to include that he had 
hearing loss during active service in association with noise 
exposure from jet aircraft, but also, as a physician, as 
noted in the service medical records, to include an October 
1965 appointment examination report, he is competent to 
provide an opinion as to the issue of whether a bilateral 
hearing loss disability is related to service.  

At the hearing before the undersigned, the appellant 
testified that he served as a flight surgeon and had 
approximately five hundred hours of flight time on C-119s and 
F-100s in the course of performing in-flight medical 
evaluations of pilots.  Transcript at 3-5 & 13 (2008).  In 
that regard, the Board notes that his DD Form 214 shows his 
military occupational specialty (MOS) in the Air Force was 
Chief of Medical Services, and the Board thus accepts that he 
had noise exposure during service.  See 38 U.S.C.A. § 
1154(a).  

While service medical records are negative for hearing loss, 
as noted in Hensley, supra, 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
in cases in which hearing was within normal limits on 
audiometric testing at separation from service, where, as 
here, there is sufficient evidence to demonstrate a medical 
relationship between the appellant's in-service exposure to 
loud noise and his current disability.  

In this case, and while the October 2007 VA examiner opined 
that the appellant's hearing loss disability was not related 
to service, the Board finds that the physician appellant has 
provided both credible and competent evidence to the effect 
that he had an onset of hearing loss during service.  In 
addition, there is supporting medical evidence.  
Specifically, a September 2006 private record notes a history 
consistent with noise exposure in service, and that such was 
a significant contributing factor to his bilateral hearing 
loss disability.  

The Board must weigh and assess the competence and 
credibility of all of the evidence of record, both positive 
and negative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that while the October 2007 VA examiner 
opined that the appellant's hearing loss disability was not 
related to service, the appellant physician has provided a 
opinion specifically relating his bilateral hearing loss 
disability to service.  Both the appellant and the VA 
examiner are competent to provide opinions.  Both opinions 
are probative.  

The Board finds that the evidence is therefore in equipoise.  

The Board notes that in regard to the appellant's assertions 
that audiological findings contained in one service medical 
examination report were merely "processed forward" to a 
later examination report, as contended in a May 2008 VA Form 
21-4138, while the reports contain many of the same findings, 
the reports are clearly not duplicate copies of one another.  
For example, in the "REMARKS AND ADDITIONAL DENTAL DEFECTS 
AND DISEASES" section of the June 17, 1968 report, the 
following is noted:

Class 1
Type 2

In the same section of the February 10, 1969 separation 
examination report, the following is noted:

Type 2 Exam
Class 1
Qualified

Other differences include the place, date, film number, and 
result of chest x-ray examination, with the 1968 report 
noting chest x-ray examination was performed on June 17, 
1968, a film number of 68/7953, and a location of "840th Tac 
Hosp, LAFB, Ohio."  In contrast, the 1969 examination report 
notes a chest x-ray examination on March 12, 1969, a film 
number of A-484, and a location of "354 USAF DISP APO SF 
96264, Negative."  

As for the October 19, 1965 examination report and the 
January 16, 1966 examination report, the Board notes that the 
1965 report contains no findings in regard to "OTHER 
TESTS," while the 1966 report notes "Hemoglobin: 15.1 
gms/100ml" in that same section.  

Clearly, the examination reports are not exact duplicates of 
one another.  Nevertheless, the Board finds that in this 
case, a finding of service connection for a bilateral hearing 
loss disability is supportable.  The medical evidence of 
record is in relative equipoise as to the matter of whether 
current hearing loss disability is attributable to service.  
As noted, there are contradictory opinions, but the Board 
finds that they are of equally probative value as they were 
provided by competent physicians and were based on mostly 
accurate medical histories.  The evidence in this case is so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for bilateral hearing loss disability is 
warranted.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.  



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


